DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voznesensky et al. (US. 20140107726A1) (“Voznesensky”)
Re claim 19, Voznesensky discloses a capsule (12, abstract, Fig. 1b, Fig. 3 or 1210 Fig. 4a) comprising: a cavity having an outer surface (the cavity  within 50 which contains several elements such as 40, 80, 60, 59,  Fig. 1b); at least two electrodes (56, 58 in Fig. 1b ¶0097, or 1054, 1058 ¶0126) for applying at least one electrical signal at at least one region of the gastrointestinal tract through which the capsule passes (¶0101, ¶0124), the electrodes being located at said outer surface (Fig. 1b, Fig. 4a, ¶0098); an identification module placed within said cavity  (sensor ¶0028, ¶0029) and configured and operable to identify different regions along the gastrointestinal tract through which the capsule passes by at least one of pH change identification and measurement of electric impedance gradient (¶0103); and an operation generator  (control unit 60) placed within said cavity and being connected to said at least two electrodes and to said identification module (Fig. 1b ¶0097, ¶0126); said operation generator being configured and 
Re claim 20, Voznesensky discloses wherein said generator generates at least one electrical signal via said at least two electrodes (¶0107 being configured for at least one of measuring properties of said at least one region stimulating said at least one region and delivering a drug substance to said at least one region (¶0103).   
Re claim 21, Voznesensky discloses wherein said identification module comprises a pH identification unit configured and operable to identify a change in pH in said different regions of the gastrointestinal tract, said pH identification unit comprising an additional electrode connected to said operation generator and being at least partially coated by a material being sensitive to pH (¶0103) and a 3measuring element configured to measure current passing through said additional electrode (sensor ¶0103, ¶0107).  
Re claim 22, Voznesensky discloses wherein said operation generator comprises an electrical energy storage unit (76, ¶0104) and a pulse generator(64) having at least two output connections connected to said at least two electrodes (¶0127).  
Re claim 23, Voznesensky discloses wherein said identification module comprises an impedance gradient measuring unit (¶0103, the impedance sensor) connected to said operation generator and configured and operable to measure an impedance gradient of media surrounding said at least two electrodes (¶0101, ¶0103).  
Re claim 24, Voznesensky discloses wherein the electrostimulation pattern is configured to create at least one type of neurostimulation, stimulation activity of muscles and pacing 
Re claim 25, Voznesensky discloses wherein said different regions of the gastrointestinal tract in which the capsule is activated comprise small intestine, large intestine and stomach (abstract, Fig. 2).  
Re claim 26, Voznesensky discloses wherein said operation generator produces a stimulation modulation pattern configured to block muscle contraction to thereby control the time the capsule is maintained in each region of the gastrointestinal tract (¶0100, ¶0109).   
Re claim 27, Voznesensky discloses wherein said operation generator is controlled by biofeedback (¶0094, ¶0100).   
Re claim 28, Voznesensky discloses wherein said different operation modes are determined according to at least one of type and amount of food ingested by said subject (¶0087, ¶0103).  
Re claim 29, Voznesensky discloses further comprising a sensor configured and operable to determine at least one of type and amount of food ingested by said subject (pH-sensor, ¶0087, ¶0088, ¶0103).  
Re claim 30, Voznesensky discloses wherein the determination of at least one of type and amount of food ingested by said subject is performed by at least one of said sensor and by input provided by said subject (pH-sensor, ¶0087, ¶0103, and the remote control 14, Fig. 2, ¶0088, ¶0097). 
Re claim 31, Voznesensky discloses wherein at least a portion of the outer surface is at least partially made with at least one material being configured to dissolve at a certain region of the gastrointestinal tract, through which the capsule passes, said material self-dissolving, thereby dissolving at least a portion of the outer surface (¶0129).  
Re claim 32, Voznesensky discloses further comprising a storage element configured and operable to contain said drug substance, said operation generator being configured and operable for controlling delivery parameters of said substance at any location along said gastrointestinal tract; said delivery parameters comprise a timing of delivery, a dosage of delivery and a location of delivery (¶0129).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783